              Case 1:18-cr-00460-LMM-CCB Document 70 Filed 07/14/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION




    UNITED STATES OF AMERICA,                  :
                                               :
                                               :
    v.                                         :
                                               :           CIVIL ACTION NO.
                                               :           1:18-CR-00460-LMM-CCB
    KEVIN HUDSON,                              :
                                               :
                                               :
              Defendant.                       :
                                               :

                                           ORDER

              This case comes before the Court on the Magistrate Judge’s Report and

Recommendation (“R&R”) [61], recommending that this Court deny Defendant

Hudson’s Motions to Suppress [21; 22]. Pursuant to 28 U.S.C. § 636(b)(1),

Defendant filed objections to the R&R [69]. The facts and procedural history of

this case are set forth in the R&R and are fully incorporated herein by reference.1

After due consideration, the Court enters the following Order:

         I.      LEGAL STANDARD

              Under 28 U.S.C. § 636(b)(1), the Court reviews the Magistrate’s R&R for

clear error if no objections are filed. 28 U.S.C. § 636(b)(1). If a party files



1As there were no factual objections, the facts as set forth in the R&R are hereby
adopted.
     Case 1:18-cr-00460-LMM-CCB Document 70 Filed 07/14/20 Page 2 of 5



objections, however, the district court must determine de novo any part of the

Magistrate Judge’s disposition that is the subject of a proper objection. Id.; Fed.

R. Crim. P. 59(b)(3). As Defendant filed objections to the R&R, the Court reviews

the Magistrate Judge’s findings and recommendations regarding these

conclusions on a de novo basis. 28 U.S.C. § 636(b)(1).

   II.      DISCUSSION

         Defendant objects to the Magistrate Judge’s conclusion that the

Government met its burden of establishing that his custodial statements were

obtained in compliance with Miranda v. Arizona, 384 U.S. 436 (1966). Dkt. No.

[69] at 2. Defendant asserts that the Magistrate Judge erred in relying too heavily

on his failure to provide evidence contradicting Agent Bowling’s testimony. Id.

Defendant also asserts that the Magistrate Judge erred in failing to weigh a

presumption of coerciveness against Agent Bowling’s testimony. Id. at 2–3.

         The Court is not persuaded by Defendant’s arguments. First, the

Magistrate Judge correctly placed the burden of proof on the Government to

show that Defendant was properly read his Miranda warnings and, relying on

Agent Bowling’s testimony, found that the Government met its burden. Dkt. No.

[61] at 10–11. Without evidence to challenge Agent Bowling’s testimony, the

Court is without anything to counter the Government’s showing. See United

States v. Harris, 151 F. App’x 882, 885–86 (11th Cir. 2005) (finding that the

Government met its burden where an officer testified that he read the defendant

his Miranda warnings). The Court is also unpersuaded by Defendant’s argument


                                          2
     Case 1:18-cr-00460-LMM-CCB Document 70 Filed 07/14/20 Page 3 of 5



that Agent Bowling’s testimony was not credible because he failed to record his

reading of the Miranda warnings. While Defendant may be correct that a

presumption of coerciveness accompanies custodial interrogations, that

presumption does not negate Agent Bowling’s own credibility. Indeed, the

Supreme Court has never specifically required an exact manner in which Miranda

warnings must be given. See id. at 885 (“Importantly, the Supreme Court has

never insisted Miranda warnings be given in [an] exact form.”). The Court

therefore finds that the Magistrate Judge did not err when it concluded that

Defendant’s custodial statements were obtained in compliance with Miranda.

      Next, Defendant objects to the Magistrate Judge’s conclusion that he

consented to the search of his cell phone. Dkt. No. [69] at 3–5. The Court is also

unpersuaded by Defendant’s arguments as to this issue. The Eleventh Circuit has

held that a law enforcement officer is not required to inform the defendant that

he has the right to refuse consent to a search. United States v. Spivey, 861 F.3d

1207, 1216 (11th Cir. 2017). Further, Defendant was not “handcuffed or under

arrest when [he] gave [his] consent” and the agents used “no signs of force,

physical coercion, or threats” to obtain Defendant’s consent. Id. at 1215. The

circumstances presented here are unlike those in which the Eleventh Circuit has

held that consent was involuntarily given. See United States v. Espinosa-Orlando,

704 F.2d 507, 510 (11th Cir. 1983); cf. United States v. Garcia, 890 F.2d 355, 362

(11th Cir. 1989). The Court therefore finds that the Magistrate Judge did not err




                                         3
     Case 1:18-cr-00460-LMM-CCB Document 70 Filed 07/14/20 Page 4 of 5



when it found that Defendant consented to the search of his cell phone. See Dkt.

No. [61] at 15–19. Accordingly, the Court OVERRULES Defendant’s Objections.

   III.   CONCLUSION

      In accordance with the foregoing, the Court ADOPTS the Magistrate

Judge’s R&R [61]. Defendant Hudson’s Motions to Suppress [21; 22] are

DENIED.

      The trial in this action is hereby set to begin on Monday, January 25,

2021 at 9:30 A.M. in Courtroom 2107. The pretrial conference will be held on

Tuesday, January 19, 2021 at 10:00 A.M. in Courtroom 2107. By noon on

Tuesday, January 5, 2021, the parties are to file the following: motions in

limine and proposed voir dire questions. By noon on Tuesday, January 5,

2021, the Government must file a brief summary of the indictment that the

parties can rely on for voir dire. By noon on Tuesday, January 12, 2021, the

parties are to file responses to motions in limine and any objections and to those

items listed above.

      Excludable time is allowed through January 25, 2021, pursuant to 18

U.S.C. § 3161 (h)(7)(A) and (B)(iv), to give counsel for Defendant and the

Government the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence. The Court finds that the ends of justice

served outweigh the best interest of the public and the Defendant in a speedy trial

and are consistent with both the best interest of the public and individual justice

in this matter.


                                         4
Case 1:18-cr-00460-LMM-CCB Document 70 Filed 07/14/20 Page 5 of 5



IT IS SO ORDERED this 14th day of July, 2020.



                             _____________________________
                             Leigh Martin May
                             United States District Judge




                               5
